 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0135-TLN
12                                 Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                         STATUS CONFERENCE
13                          v.
                                                         Date:      February 28, 2019
14   KENNETH WAYNE MELTON,                               Time:      9:30 a.m.
                                                         Judge:     Hon. Troy L. Nunley
15                                Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Kenneth Wayne

18 Melton, through his counsel of record, stipulate that the status conference now set for February 28, 2019,

19 be continued to April 11, 2019, at 9:30 a.m.

20          On July 24, 2018, Mr. Melton was arraigned on the five-count Indictment in this case. (ECF Nos.

21 4, 9.) At the arraignment, the government produced discovery to the defense that included 122 pages of

22 reports and memoranda, as well as eight compact disks that included dozens of audio and video recordings

23 from the investigation. Defense counsel requires additional time to review these materials individually

24 and with his client, to conduct additional investigation, to research potential defenses and motions, and

25 to prepare for trial. In addition, the defense has recently requested additional testing on one of the items

26 of evidence seized in this case. The government is awaiting the results of this testing, and will provide

27 them to the defense immediately upon completion.

28 / / /

      STIPULATION AND ORDER TO CONTINUE STATUS           1
      CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for February

 2 28, 2019, be continued to April 11, 2019, at 9:30 a.m. The parties further agree that time under the

 3 Speedy Trial Act should be excluded from the date the parties stipulated, up to and including February

 4 28, 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order

 5 479 [Local Code T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendant in a speedy trial.

10                                                        Respectfully submitted,

11

12 Dated: February 26, 2019                               _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
13                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
14

15
     Dated: February 26, 2019                             _/s/ THD for Douglas J. Beevers______
16                                                        DOUGLAS J. BEEVERS
                                                          Assistant Federal Defender
17                                                        Attorney for Defendant Kenneth W. Melton
18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE STATUS           2
      CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including April 11,

 9 2019, at 9:30 a.m., shall be excluded from computation of time within which the trial in this case must

10 begin under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare],

11 and General Order 479 [Local Code T4]. It is further ordered that the February 28, 2019 status

12 conference be continued until April 11, 2019, at 9:30 a.m.

13

14 Dated: February 26, 2019

15
                                                                    Troy L. Nunley
16
                                                                    United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE STATUS             3
      CONFERENCE
